STATE OF NORTH CAROLINA F Hoe

HE GENERAL COURT OF JUSTICE

~ SUPERIOR COURT DIVISION

MECKLENBURG COUNTY “lI FEB 25. 5 225

WEUAG

LAUREN SMITH,
BY
Plaintiff, |
Vv.
THE UNIVERSITY OF NORTH

CAROLINA CHARLOTTE, ROBERT
McEACHNIE, in his individual and
official Capacities, and the
UNIVERSITY OF NORTH CAROLINA
SYSTEM, through its Governing body,
the BOARD OF GOVERNORS OF THE
UNIVERSITY OF NORTH CAROLINA,

Defendants.

C a

 

 

20-CVS-10828

“ue

cry

Qn
i€

NOTICE OF FILING OF NOTICE
OF REMOVAL

Under 28 U.S.C. § 1446(d), defendants the University of North Carolina at

Charlotte and the University of North Carolina System give notice that they have

filed a Notice of Removal of this action to the United States District Court for the

Western District of North Carolina, a copy of which is attached as Exhibit 1. Under

28 U.S.C. § 1446(d), the filing of this Notice of Removal with the Clerk of the court

of Mecklenburg County “effect[s] the removal and the State court shall proceed no

further unless and until the case is remanded.”
This 22nd day of February, 2021.

JOSHUA H. STEIN
Attorney General

tn, MEE

Kerfzie M. Rakes

Assistant Attorney General
NC State Bar No. 46349
krakes@ncdoj.gov

NC Department of Justice
PO Box 629

Raleigh, NC 27602

Tel: 919-716-6920

Fax: 919-716-6764

Attorney for Defendants University of North
Carolina System and University of North
Carolina Charlotte
CERTIFICATE OF SERVICE

I hereby certify that I have served the foregoing NOTICE OF FILING OF
NOTICE OF REMOVAL on Plaintiff and Robert McEachnie by placing a copy of
same in the United States mail, first-class postage prepaid, addressed to counsel for
Plaintiff, as follows:

Julie H. Fosbinder

FOSBINDER LAW OFFICE

840 Seneca Place

Charlotte, NC 28210

Counsel for Plaintiff

Marc E. Gustafson

Bell, Davis & Pitt

227 West Trade Street, Suite 1800

Charlotte, NC 282202-1697

Counsel for Robert McEachnie

This 22nd day of February, 2021.

Ls zie M. Rakes

Assistant Attorney General
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

CHARLOTTE DIVISION
No.
LAUREN SMITH,
Plaintiff,
Vv.
NOTICE OF REMOVAL

THE UNIVERSITY OF NORTH 28 U.S.C. §§ 1331, 1441, and 1446
CAROLINA CHARLOTTE,

ROBERT McEACHNIE, in his
individual and official Capacities,
and the UNIVERSITY OF NORTH
CAROLINA SYSTEM, through its
Governing body, the BOARD OF
GOVERNORS OF THE
UNIVERSITY OF NORTH
CAROLINA,

Defendants.

 

 

TO: The United States District Court

Mecklenburg County Superior Court
State of North Carolina
20 CVS 10828

for the Western District of North Carolina

PLEASE TAKE NOTICE THAT, Defendants the University of North

Carolina at Charlotte and the University of North Carolina System submit

this Notice of Removal under 28 U.S.C. §§ 1331 and 1441(a) to this Honorable

Court.

In support of this Notice, these Defendants state the following:

EXHIBIT 1

Case 3:21-cv-00079 Document1 Filed 02/22/21 Page 1 of 6
PROCEDURAL BACKGROUND AND RELEVANT ALLEGATIONS

1. Lauren Smith commenced this action by issuing a summons and
requesting permission to file her complaint within 20 days. The superior
court granted Ms. Smith’s request and issued an order requiring her to file
her complaint by September 3, 2020. On September 3, 2020, Ms. Smith filed
her complaint, which asserts three causes of action against all defendants: (1)
Violation of Title IX, (2) Violation of 42 U.S.C. § 1983, and (3) Intentional
Infliction of Emotional Distress.

2. All three of Ms. Smith’s claims are based on her consensual
relationship with her professor, which started in the summer of 2017. Ms.
Smith ended this relationship in November 2017. She reported this
relationship to UNC Charlotte in 2019, and UNC Charlotte investigated Ms.
Smuith’s complaint.

3. Pursuant to 28 U.S.C. § 1446(a), a copy of the entire state court
file is attached hereto and incorporated by reference.

FEDERAL QUESTION AND SUPPLEMENTAL JURISDICTION

4. This Court has original subject-matter jurisdiction under 28
U.S.C. § 1831 because Ms. Smith’s complaint alleges violations of federal law.

Specifically, she claims that all defendants violated Title IX and 42 U.S.C. §

2
Case 3:21-cv-00079 Document1 Filed 02/22/21 Page 2 of 6
1983. Accordingly, defendants may remove the action to this Court. 28
U.S.C. § 1441(a).

5. The Court also has supplemental jurisdiction over Ms. Smith’s
state-law claim. Because the Court has original jurisdiction over Ms. Smith’s
federal claims, the Court has supplemental jurisdiction over “all other claims
that are so related to claims in the action within such original jurisdiction
that they form part of the same case or controversy under Article III of the
United States Constitution.” 28 U.S.C. § 1367(a). Federal and state law
claims that “derive from a common nucleus of operative fact[s]” form a single
constitutional case for the purpose of subject-matter jurisdiction. City of
Chicago v. Intl Coll. of Surgeons, 522 U.S. 156, 165 (1997).

6. Plaintiffs non-federal claim is based on the same operative facts
as her federal claims: Her consensual relationship with her professor and
UNC Charlottes investigation of that relationship after its termination.
Accordingly, this Court has supplemental jurisdiction over Plaintiff's claims.

NOTICE OF REMOVAL IS TIMELY

7. UNC Charlotte and the University of. North Carolina System

received a copy of Ms. Smith’s complaint by mail on January 22, 2021, which

means that UNC Charlotte and the University of North Carolina System have

3
Case 3:21-cv-00079 Document1 Filed 02/22/21 Page 3 of 6
until February 22, 2021, to remove this case. As a result, removal is timely
under 28 U.S.C. § 1446(b)(1).
VENUE

8. Venue is proper because the Western District of North Carolina
includes the Superior Court of Mecklenburg County, North Carolina, where
this suit was originally filed. 28 U.S.C. §§ 113(c), 1441(a).

UNANIMOUS CONSENT TO REMOVAL

9. Pursuant to 28 U.S.C. § 1446(b)(2), undersigned counsel certifies
that UNC Charlotte and the University of North Carolina System consent to
and join in this Notice of Removal. In addition, counsel for Defendant Robert
McEachnie has also consented to this Notice of Removal.

NOTICE TO PLAINTIFF AND STATE COURT

10. Pursuant to 28 U.S.C. § 1446(d), undersigned counsel certifies
that a copy of this Notice of Removal will be served on Plaintiff and filed
promptly with the Clerk of the Superior Court for Mecklenburg County.

NON-WAIVER OF DEFENSES

11. By filing this Notice of Removal, defendants do not waive any

defenses that may be available to them and expressly reserve all such

defenses, objections, and motions.

4
Case 3:21-cv-00079 Document1 Filed 02/22/21 Page 4 of 6
WHEREFORE, defendants give notice that the above-styled action
pending in the Superior Court for Mecklenburg County, North Carolina, has
been removed to this Court and that this Court has full jurisdiction over the

claims herein as provided by law.
This 22nd day of February, 2021.

JOSHUA H. STEIN
Attorney General

/s/ Kenzie M. Rakes
Kenzie M. Rakes

Assistant Attorney General
NC State Bar No. 46349
krakes@ncdoj.gov

NC Department of Justice
PO Box 629

Raleigh, NC 27602

Tel: 919-716-6920

Fax: 919-716-6764

Attorney for Defendants University of
North Carolina System and University of
North Carolina Charlotte

5
Case 3:21-cv-00079 Document1 Filed 02/22/21 Page 5 of 6
CERTIFICATE OF SERVICE

I certify that the foregoing NOTICE OF REMOVAL was filed
electronically with the Clerk of Court using the CM/ECF system which will
send notification of such filing to the below listed attorney for Plaintiff, if
registered, and I have served the document upon opposing counsel by mailing
via the US Mail, first class, postage prepaid, addressed as follows:

Julie H. Fosbinder

FOSBINDER LAW OFFICE

840 Seneca Place

Charlotte, NC 28210

Counsel for Plaintiff

Marc E. Gustafson

Bell, Davis & Pitt, P.A.

227 West Trade Street, Suite 1800

Charlotte, NC 28202

Counsel for Robert McEachnie

This 22nd day of February, 2021.

/s/ Kenzie M. Rakes

Kenzie M. Rakes
Assistant Attorney General

6
Case 3:21-cv-00079 Document1 Filed 02/22/21 Page 6 of 6
STATE OF NORTH CAROLINA

Mecklenburg

 

County

a Site Nig

in The General Court Of Justice

 

 

 

 

"hare Ang Agdcess OF Plank t
Lauren Smith

Name Arid Addrsss OF Paine 2

(_] District [} Superior Court Division

+ ———

' on GENERAL
CIVIL ACTION COVER SHEET
[X]INITIAL FILING [[] SUBSEQUENT FILING

Rt: Sib) of the General Rwes of Pracuce far (he Supanor and Dsticl Cove

 

 

 

| Name And Adgress Of Anomay Or Party if Not Aecrase ned
 feortreie for initia! appearance cr change cf address!

 

 

: VERSUS
Mame And Ackiress Of Oefensant |

|The University of North Carolina System, and LINCC
9201 University City Boulevard

Charlotte, N.C, 28223

t
—

i

 

7

Surnmons Subwias

XiYes No

| Nacna and Agoress OF Defendars 2
| Rohen McEachnic

UNCE

9201 University City Boulevard
Charlotte, N.C. 26223

Summons Subeaved

| Yes ([]No

i} Jury Demanded tr: Pleading

Julie H Fosbmder
Fasbinder Law Office
S01 Rast Morehead Street
Charlotte NC 28202

 

__] Ferepficne No | CeWalsr tetaphene Nic

(7041 333-1428
NC Altemney Gar No | Aifaney Eeias Adgress
eon Jhanfos? @.ginail.com

1704) 560-8600

 

 

L

 

 

Xlimitiat Appearance in Case [] Change of Address

 

.

Name OF Fire j ay Ny

Fushinder Law Office

— 7 Counsel Fer

[x] Ad Plaintiis [1 All Defendants Only rast panypes) senreserteds

—EE a

(iComplex Litigation  (}Stiputate to Arbitration

 

| ; |

feheck ait that apaiyt

T]Amena ("ann

" [Amenaed AnswenReply (AMND-Yespanser

__ Amended Complain (MND)

[~ assess Costs (GOST

Ljanswe Reply dN Svv-Response) (see Noiel

[_]cnange venue (CHWN:

EX] Complain: (COMP)

[_] Confessinn Of Judgment (CONF)

[_] Consent Order (CONS)

LI censolidate (GNSC)

“TContempt (CNT

[ Genenue (CNFN;

L_j Campel {CMPL:

ti Caurterclaim {CTCL} Assess Cour Coats

[7] Crosselaien gist on Sack) (CRSS] Assess Court Costs

[_] Dismiss (DISM} Assess Court Costs

|~] ExempvWaive Mediaten (EXMD}

__JEstand Statute Of Liewlations Rute 3 (ESO)

Extend lime Far Comgiant (FXCOr

Fadure Ta Jou: Necessary Party (FJINP!

Fil

TYPE OF PLEADING |

["] Faiture To State A Claim (FASC)

|_] tnplamentation Of Wage Withhaming in Non-l\ Ci Cases (THR
| Co) impraper venue/Division (MV)

{J inetuding Attorney's Fees AT T¥}

i Jintervene gNTR}

[ Tintemiead (CTH)

(1 Lack Of sursgicuor (Parson) (LuPN}

(J Lack Of Jurisdiction (Suajost Matter} (LuSM)

["] Modification OF Cnité Support In 1V-B Actions (MSUPI

[[] Notice OF Dismmesal With Or Without Prejudice (WOLDS

LJ Pestion fo Sue As Indigent (THR)

CT Rule 12 Motion in Liew Of Answer (MBLAY

( Sanctans (SANC)

(_] Set Aside COTHR)

I] Show Cause (SHOW)

{_] Transtes (TRFR)

[_] Third Party Complaint sist Tirol Party Defendants ov neck) TROL
[7] vasatesn ody Judynent CMD}

[Cl withdraw As Counsel AWwOCN)

[J cine: (seeciy and fist each separately!

 

 

 

NOTE: Af fiteigs @ cil actions shall include ag the frst page of ine fing 2 caver sheet summarizing Me cnical elements of Me Gling ina format onseribed by
ihe Administrative Office of the Courts, anc the Clerk of Supenor Cour shall pagquire a party to refile 2 fing wich does net include the requwed cover
sheel For subsequent filings in civil actions ihe fing party must inctude eitfter a General Chal (400-CV-75 4), Motian (AOC-CV 752) or Court Action

(AQG-CY 753) caver sheet

SOU-COY- 76" Rey ato i 2018 Adnaustative Ofice of he Couls

(Overs

Case 3:21-cv-00079 Document1-1 Filed 02/22/21 Page 1 of 27
| CLAIMS FORRELIEF | _

Ll Administrative Appeal (ADMA) L_] Limited Oriverea Privilege - Out-Of-State [| Preduet Liability (PROD)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LL. Appantment Cf Receiver {APRCi Convictions (PLDP) C] Real Property (RLPR!
__J AttachmenyGarnishment {ATTC} C1 Medica! Matpractice (MDML} (_] Specife Performance {SPPR }
~) Clann And Delivery (CLMD} 7 Minor Setcement (MSTL) [X} Other sspecify and ist each separately;
[_] Coitection On Account {ACCT} Monay Owed {MNYO Violation of Title IX
y ‘ ) E
[_] Condemnation (CNB) Ci Negiigence - Motor Velvele (MVNG) Sexual Ifarassment
{| Contract (CONTRI C1 Nesigense - Other (NEGO) Intentional Infliction ef Emotronal
[Discovery Sciteduiing Order (DSCH) [Motor Vehicle Lien G.S Chapter 4aaiaviny — SULTESS
Ingenction (INSU Oo Possess:on OF Personal Property (POPP) Violation af Due Process protections
Bate Signature Cf AtomayiParty
0813/2020 ‘
| EEES IN G.S. 74-308 APPLY
Assert Right Of Access (ARAS)
Substitution Of Trustee (Judicial Foreclosure} (RSOT}
| Sugpiemental Procedures (SUPR) _
PRO HAC VICE FEES APPLY
_ Motion For Out- Ot State, Attorney To Appear In NO Courts in A Cevil Or Crminal Matter (Our-Of-State Atomey'Pre Mac Vice Fee}
No. Additional Piaintiff(s)
|
|
}
No. [J Additional Defend fond Summans
a efendant(s} [<] Third Party Defendant(s) Submitted
ren [Fite
Tres [_ Ne
| L_}v¥e i he

[]ree

 

 

 

 

 

AOC-CM751, Sage Two Rev, 215
© 2019 Acoenistratwe Office of the Cours

Case 3:21-cv-00079 Document 1-1 Filed 02/22/21 Page 2 of 27
STATE OF NORTH CAROLINA >” aa
deeesk ers in The General Court OF dustice
—Mecktenbure — County LJ District bc] Superior Court Division

“Norra Of Plana a

Lauren Smith

| APPLICATION AND ORDER
VERSUS EXTENDING TIME TO

Vame Of Delevidarct

The University of North Carolina Charlotte, and Robert McEachnie FILE COMPLAINT

G5 141 Ruled

[ = eee | APPLICATION |_ a i

 

 

The undersigned requests permission to file 2 complaint in this action within twenty (20) days of any order granting this
Application. as provided in Rule 3 of the Rules of Civil Procedure. Tha nature and purpose of the action are:

Nine And Poepase OF the Asnan :

Plaintiff Lauren Smith brings this action against the Deléndants, including the University of North Carolina at Charlotle and Rohert
MeEachnic. She brings her claims under Mille 1X of the Education Amendments Act. dnder 42 U.S.C. 1983 for violations of her rights

wader the Fourteenth Amendment, for intentional infliction of emntianal distress. and unaler ihe North Carolina Constijution, Artieie |
Sections One and Fourteen.

— ~ W Signanare 7 OO [] éoatcan
08-15-2020 | Ix] étomey For Appucant
A ORDER

The Court states that the nature and purpose of this action are as set forth above.

 

Therefore, t is ORDEREO that permission is granted to the applicant to file a camplaint in this action up to and ingluding
ihe date shown below.

lee Compiaiat On Dr Before Bale 2 Onier —

remyaye § G . €-14-2020

 

‘ meee z
(Date rust be within 20 days of date of Grder} Signature K f ? in Og.

/

2. Assistant Clerk Of Superior Count L_ Giar OF Suzenue Gear

 

 

NOTE: Under Rule 3 of the Rules of Civil Procedure, upon eniy of this Order, a summons shall be issued and the sutunens and a copy of this Order
must 08 Served in accordance with the provisions of Rule 4 4 complaint must be filed in this action witnin whe period provided above anet that

compraint must be served in accordance with the oravisions af Rule 4 or by registered mail if the plaintit sa efects. if 8 compiamnt rs not fired
within the above oeriod, the aciion shail abaie.

ADC-CV-101 Rey (very
© 2037 Adminstraive Office of the Courts

Case 3:21-cv-00079 Documenti-1 Filed 02/22/21 Page 3 of 27
STATE OF NORTH CAROLINA | > . . hoa te

Sean We —

Mecklenburg County

 

In The General Court Of Justice
L] District Be] Superior Court Division

 

fame Cr Slantir

 

Lauren Smith CIVIL SUMMONS
Li — a ee | TO BE SERVED WITH
{_ _ ___ VERSUS ee ORDER EXTENDING
Name Of Defenitacns! | TIME TO ILE co p
| University of Nerth Carolina Charlotte, and Robert McRachnie and > FIL MPLAINT
| University of North Carolina System through its governing body they GS. 14-1, Ring 4
| To: - To:
| Name Ang Aatress Gf Defeadant | 7 ‘Narre And Address Of Defendant 2 ~
University of Nerth Carolina Charlotie Robert McEachnie
201 Uruversity City Boulevard CG UNCC
Charlotte, NC. 28223 9301 University City Eoulevard

- Charlorte, N.C. 28223 /
IMPORTANT! You have been sued! These papers are legal documents, DO NOT throw these papers out!
You have to respond within 30 days. You may want te talk with a lawyer about your case as soon as
possible, and, if needed, speak with someone who reads English and can translate these papers!
iIMPORTANTE! [Se ha entablado un proceso civil en su contra! Estos papeles son documentos legaies,
jNO TIRE estos papeles!
Tiene que contestar a mas tardar én 30 dias. |Puede querer consultar con un abogado Io antes posible

acerca de su caso y, de ser necesario, hablar con alguien que lea inglés y que puede tracucir estos
documentos!

 

A Civil Action Has Seen Commenced Against Youl
Yeu are notified ‘2 apoear and answer the comoalaint of the plaintiff as follows:

Sarve a copy of your written aswer to ihe complant upon the plaintiff or the plant's atlomney within thirty (30) aays afer you have

been served wits the complaint as authorized in the attached order. You may serve your answer by delivenng a ccpy te the plantl or
ine planus atrorney or by mailing 2 copy to one of them at his/her fast known address.

2 File the original of the written answer with the Clers of Superior Court of the county ramed above.
IF you fail to answer the complaint, the plaintiff will apply to tre Coun fer the rebet demanded in the comataint.

 

 

 

Ausig And Agaress Of Bls.ahi’'s Ztomey ff mone Address OF Pieri) [Bate ~ ; , Time! : _ ~
St) Ag y Dew
“Signature . | :
_t Pana. _
: OF ~ —
PI Bapemy CSE (J Aseistens Cag | Cian Oy Synarse Court
jOvery

ANC TV 102 Sew AG
2019 Abrinslative Office of te Courts

Case 3:21-cv-00079 Documenti1-1 Filed 02/22/21 Page 4 of 27
/ ____| _RETURN OF SERVICE

 

| certify shat this Surmmons and a copy af the Order were received and served as follows:

- — DEFENDANT 1

[Gate Served Time Served

By délivericg to the defendzat named abeve a copy af this Surrmens ane Order

[Marne OF Cefencant
oO AM Ore | Pat

 

| By leaving a copy of this Summons and Order at the awailing house or usual piace of abode of the defenaani named above with a

person ef sukable age and discretion then residing therein, who is named below.

O As the defendant is a corporation service was effected by delivering @ copy of Us Summons and Order to the persen named below

faa Same And 4ogress OF Person With whom Cowes Letr {if carpe Corparsicn give fhe of perken copios Jef rath)

["] Service accepied by cefendant

 Exate Accented - Time Served

(Jat  L_[rae panne

Li Other manner of service (snect)

 

 

 

 

L_] Daferciacst WAS NOT served fer the following reaacn’

-— —

 

 

; DEFENDANT 2
Gate Reeve

Teme Served | Mame OY Geteasint
yan (yeu

1) By delivering to mre detendant named above a copy of this Summons and Order

LJ Sy ieaving a copy of this Summons and Order at the cwe eilng house of uswal piace of aboce of the deferdani named above

person of suitable age and discretion then residing therem whe is named below

wiih a

As the defendant ts a corporation service was effected by delivering a copy of this Summons and Order te ihe person named beiaw.

"Name And Address Of Carson ith liom Copies Lett if curperstian give (ie of peyton comes Jef with)

CL. Sewice accented by defendant
j bate Acenied Tine Served

| Signenere
(C]a0 (Linn
| oO Other m: manner of service (specify)

 

| | Defendant WAS NOT served for the following reason

| Servite Fee Paid Dale Recewed

 

 

 

$

Psi By

 

Date OF Bgtim

 

Signature Of Oesedy Shen Maung Asie

 

 

 

 

i Gounty OF Shawt
AOC 182, Side lua, Rev 3G

4 2079 Somuinst ative Office of ne Cauts

 

lNeme OF Deputy Shes Making Ratum jpype or penal

 

Case 3:21-cv-00079 Documenti-1 Filed 02/22/21 Page 5 of 27
STATE OF NORTH CAROLINA

 

  

 

 

—— Mecklenburg County ie a
in The General Court Of Justice
LiDistrict [KX Superior Court Divigion
| Mame Of Plenit : —_ ne —
1 aurén Sinith CIVIL SUMMONS
| = SS, ee J TO BE SERVED WITH
a. escucnee VERSUS a ORDER EXTENDING
TIME TO FILE COMPLAINT

University of North Carolina Charlorte, and Robert McFachnie and
Unis ersity of North Carolina System through its governing body og
To
*iame And Azorass C? Uefensdent 7

1 mversity of North Carolina System through its Cioverning Body

ibe Board of Governurs af the University of Narth Carolina

910 Raleigh Rd.

Chapel (till, NC 27514 |

IMPORTANT! You have been sued! These papers are legal documents, DO NOT throw these papers out!
You have to respond within 30 days. You may want to talk with a lawyer about your case as soon as
possible, and, if needed, speak with someone who reads English and can translate these papers!

jIMPORTANTE! {Se ha entablado un proceso civil en su contra! Estos papeles son documentos tegales.
iNO TIRE estos papeles!

Tiene que contestar a mas tardar en 30 dias. ;Puede querer consultar con un abogado |o antes posible
acerca de su caso y, de ser necesario, hablar con alguien que lea inglés y que pueda traducir estos
documentos!

G.S. 14-1, Rule 6

 

|
To:

| Murer Ago Agdress Of Derendact 2

 

 

A Civil Action Has Been Commenced Against You!
You ate “otified to appear and answer the complaint of the piainvif as follows:
1 Serve a copy of your written answer to the complain? upon oe plaintiff or the pfaintif's attorney within thirty (30} days ater yau have

been served with the complant as authorized in the attached order. You May serve your answer by delivetng a copy te the olaint{f or
| the plant's attorney or by maing a copy te one of them at hsther last kaown address,

| 2 File the criginal of the wrtten answer with the Clerk of Superior Court of the county named above.
if you fail te answeat the coriplaint tre plaintifl wall apply to the Court for the relief cemanded in the cemplant

 

 

 

 

Nene dno 4dcress 0) Suet Agpomey irate Adiey Of Pigmne Date a{ THE __
[ Su t | Wid (Ay | 4 [as care
, | Signtture / \" A \
iw # 4 } 5 4 . Z = a
| ; yy Detioty OSS. LI Aas wes im ore §s o
‘_—ae a ——$———— —i _

(Over;
AIC-CV-102 Rev HIS
© 2019 Administrative Office of ine Cavs

Case 3:21-cv-00079 Document 1-1 Filed 02/22/21 Page 6 of 27
 

= | _RETURNOFSERVICE |

y ie) bus Summons and a copy of tre Order were recaived and served 2s feliews-
DEFENDANT 1

Date Serves | time Serves = Name Of Defendant

[T]aw []ps

t
] 8y celverng to ihe defendant namec above a copy of this Summons and Order

[] By ‘eavng s copy of this Summens and Order at the dwelling house or usual piace of abode af the defendant namen abave w |
herson of suitatie age and discretion then residing therain who is named below

As ine defendant is a corporancn, senwce was effected by deivenng a copy of th’s Summons and Order to the persen named oc!-
Novi Ang Address Of Peon (1 Whom Cacies Le «commen osc fitte of Dereon er otes fe vain) =

 

Service azcepted by defendant

Dare Ascerred _ _ Signet
am iP
[ Other manner of service jspecty)
[1] Defendant WAS NOT served for tne following reason:
DEFENDANT 2 _ 7
Tee: Renee Nome OF Serencent

an [_ [Pat

L} By detverng te the defendant named above a coay of this Summons and Order

["] By leaving a copy ef this Summons and Order at the dwelling house or usual piace of abode of the defendant named above with a
person of sutable age and discretion then residing therein. who is narned be‘ew

[1] As tne defendant .s & comoraton service was effected by delivering a copy of this Summons and Orcer to tie person named beow
Nemy Ana Adceess OF Persson Hain Whom oui tof somparancn pve ite of geree, copes fet watn) - :

 

Sewce actepted by defendant

Dale Accesieg Time Serveo Signatyss

Other manner of service fssecity:

Defendant WAS NOT served for the fellawing reason

Serece Fee Pasa | Date Fereved : Sigriatarn OF Deoucy Shem? Making Ranucr
$
Heal By ‘Soe Of Retum Name Of Deputy Skent! aking Refi (yee or anny)

|) fount OF Shen

Side Iwan, Rey 39

 

 

- 2013 Anministrative Office of the Courts

Case 3:21-cv-00079 Document 1-1 Filed 02/22/21 Page 7 of 27
STATE OF NORTHCAROLINA b mene SNCNS [OEZE

Mecklenburg County In The General Court OF Justice
= LJ} Pistict [] Superior Court Division

 

 

 

  

 

‘ tx fr
Lauer sah =
Pamess CIVIL SUMMONS
——— as oo — [] ALIAS AND PLURIES SUMMONS (ASSESS FEE}
[ VERSUS GS IAT Rules 3and4
V0 OF Defendants | Rate Grigray Summons oor

Lo miversiey of Nerth Casoling at Charlotte and Robert Mchachnis,
Sateis! Subsequent Sertmonstesy issue

Ta Each Of The Defendant(s} Named Below:

 

 

SR ANT AuliteRS OY Cevorga? ~ eee Ang Andress CY Clafencent 2
Lintversity at North Carolina at Charlotte Robert McEachnie
2201 Lniversety City Blvd. eo UNCC
Charinttey, NC 28223 920) University City Bivd.

i Charlotte, NCU 2822. _

IMPORTANT! You have been sued! These papers are legal documents, DO NOT throw these papers out!
You have to respond within 30 days. You may want to talk with a lawyer about your case as soon as
possible, and, if needed, speak with someone who reads English and can transtate these papers!
JIMPORTANTE! ;Se ha entablado un proceso civil en su contra! Estas Papeles son documentos legales.
jNO TIRE estos papeles!

Tiene que contestar a mas tardar en 30 dias. ;Puede querer consultar con un abogado lo antes posible
acerca de su casa y, de set necesario, hablar con alguien que lea inglés y que pueda traducir estos
documentos!

A Civil Action Has Been Commenced Against You!
You are noried tn apnear and answer the comolaint of the plamntif as follaws

Seve a copy of yuur winten answes tn the complain’ upen the piaintif or brant s aitormey within ihrty (395 days aker yO. have been
Served Yiu. May Serve your arewer by dalivacng a copy ia the plantiff or oy marling ‘tte the staines last knowr aadrass. and

Fite tre ovgiral af he writer aaswer with tee Clerk of Supaner Gourt of the county named abave.

H you far to snewas the complaint the plaintiff wilt appiy to the Court for the relief demanded mn the complaint

 

 

 

 

 

 

 

} Naive And Address CF Fanntiy Atumey (4 cone Anotase Of Pankey Ipate issued Ly “ ] Tie -
‘ . ¥ . Apa ae
didte Ho Fospinder , o/ 3 CC) AF ; > [yaw r | +
Fasbinder Law Office | Seneiere u — A
Moi Fast Morehead Street Suite One pf . 4 —_— —_—
i, sab. f 7 % + # e ‘
Uhartothe NC 28202 Mm Ragfy cc "7 assistant OSC [F] et & Supenor Cover
—_ ‘Dete Of Endomement Time
I ENDORSFMENT (ASSESS FEE} LJaw [js
This Surmnens was originally issued on the date indicated "Signature =
aouve acd returned not served At tne request of the planted
fhe tine witrin wich this Summons must be served 1s ec —= — —= ===
ewie ded sity (60) days [71 Beauty C20 [] dsssiant se L] ce it Saneton

L

 

NOTE TO PARTIES: Macy counties huve MANDATORY ARBITRATION orogranis in which most cases where ine amount in controversy 1s $25,600 of
tess are fitard by an acoilretor before w tna! The parties wal ae notited if thes case is assigned far mandatary arbitranion and, ¥
so what procedure Is to 56 followed

wer:
ONS 10 Rey atch

B Agmynistrsiwe O8ice of ha Courts

Case 3:21-cv-00079 Document1-1 Filed 02/22/21 Page 8 of 27
- | _RETURNOF SERVICE |

‘ canify that (tng Summons and a copy af the complaint were receivea and served 5s folfows
DEFENDANT 1
Mame CF Dedondant
ay []Pa

4) deioocne te the detendant named above a copy of the sempriocs eng complaint

_] By teeing 2 copy of the surmmions and complacnt at ine dwelling novse or usual plece of sbode of the defendant named adove y, |
person of Suitable age and ciscretior then sesiding nerein
As the defendant 's a cameratian service was effectea by délivecng a copy af the summons and complain te the persen named
bekow

arse” ATA VA eset corseration, ova the of penser ceates left

Mther manner of service (snecifyt

 

[7] Defendant WAS NOT served for the fallawirg reason:

___ DEFENDANT 2_

Date Sone | Time Served Name Cl Defendant
ata [Jena

 

By debverng tc (+ defencant tamed above a copy ofthe suumoas ane cemplaini

By ‘eawng a copy of tha summons anc complart at the aweltieg Nowse or Uaual place of aboce of the defendant named above with 3
person cf suitable age and discration then residing therein
As the defendant is 4 corperation senice was effected by delivering a cepy of the summons and compliant to he person “armed
below

Ane Adaress Of Person With Whom Coming Lett ffeargeaian give file of pecan copies inf wilt

 

 

 

 

 

Other manner of sanice -speey;

Defendant WAS NOT served for the following reason

Serene Fee 4 Signature OF Deputy Sheenitf aking Retumn

$
Dale 2 ; a : ” Mame Of Shen (iyae or print!
Ligee Dita a : — County Of Sher? —_

ACH, Sie

20°8 Saranstrayye Office

Case 3:21-cv-00079 Document i-1 Filed 02/22/21 Page 9 of 27
 

| STATE OF NORTH CAROLINA a OO EVS WHE

Mecalenbure County in The General Court OF Justice
’ [| District [] Superior Court Division

 

 

 

 

 

 

 

 

 

 

 

 

Lauren Smath
STE ES CIVIL SUMMONS
—— — _ —. _ _. ALIAS AND PLURIES SUMMONS {ASSESS FEE)
a VERSUS - GS. 1Ad, Rues dant s

Marne Of Tefendant’s) Date Orginal Summans issued

The University of North Carolina at Charloue and Robert

MeEachnig, j Daze/s) Subsequent Summors’as, ssued
}  —-—. — — — ae _
| To Each Of The Defendant(s) Named Below;

Nites Ano Togese Of Gelonant? oe Nama 4ng Adtdiass GF Mefendsn 2 oo ~

May University of North Carolina System througin ts Gos erning Reg Robert Mekachoae

Syslein eo UNncee

910 Raleigh Road 9201 University City Blvd.

Chapel Hitl NC 27544 Charlotte, NC 28223

 

 

 

 

IMPORTANT! You have been sued! These papers are jagal documents, GO NOT throw these papers out!
You have to respond within 30 days. You may want to talk with a lawyer about your case as soon as
possible, and, if needed, speak with someone who reads English and can translate these papers!
IIMPORTANTE! jSe ha entablado un procese civil en su contra! Estos papeles son documentos legates.
jN© TIRE estos papetes!
Tiene que contestar a mas tardar en 30 dias, ;Puede querer consultar con un abogado Jo antes posible
acerca de su caso y, de ser necesario, hablar con alguien que lea inglés y que pueda traducir estos
ttocurnentos!
A Civil Action Has Been Commenced Against You!
You are rectified "9 appear asd answer the complaint af the plamntiff as foflows
Salve 2 copy of your written aqswer to the compfaint upon the plaintiff o: plamnti#’s attarney weenin tninly (20; days afer you have neon
served You Nay serve yous answer py delivering a copy to the plantitf or by milng it to the plentiffs fast keovet address. ani
- Fila the engnatc* the wotten answer vetti the Crare af Sapeno: Court of the county name above

 

In yOu fd lu answer the compliant tre olaritf wat apply io the Court far te reef demanded in the complaint
Wace Sg Bodeees Cl Siege Pane) “otis soared. CO? Rigieneift Gate issued -

t x +s ia) 1
Febe I] Posbider

| > oY Dla bfen
w/a 5 Ow ten
| Fosbinder Law Office Sigestiire él _ C
S d 7 a a -
At Bast Morehead Street Suite Cane 2 ‘Sf a

Charlotie NC 28302

[Fre

 

 

f , Best CST Ll Assatart CEO ] Siero ty Sure Con
i L!

 

 

 

 

 

 

Gate (i fegacsement Time a
(_] ENDORSEMENT (ASSESS FEE} jaw Chen
Pris Suruvons was originally issusd on the date indicated [Sguagee
adeve and returned nat sewed At the request of the plaintiff
the time withie which this Summons must be served is
anended sity (60) days F} Becny C3¢ {_] Asssran: xt. T] Siar Or Sieowesse Cour

 

 

 

NOTE TO PARTIES acy couwites nave MANDATORY ARBITRATION Sfugradts 7 withel! os! CARES Where He aroun a sorvoversy 8 $25. 900 ar
1RSS O°5 Neuve by aq aepitraioy before a tra! The pamies val be aobfied af this ease /s a3srgneg for mandatory arbiration, wna
ac vivar Sele US So 88 Ioligwed

 

(Over

Vi to Row arms

,
5, Bas Seprenis late Cine ay ites 3,178

Case 3:21-cv-00079 Document 1-1 Filed 02/22/21 Page 10 of 27
 

 

 

i RETURN OF SERVICE

i carify the; this Summons anc a copy of the compiaini ware recewed and served as follows

_DEFENDANT 1

rome Seve _— Wame OF Oefening
SM wy Fld

| | By dstve-ng to the cefendant named above a copy cf the sianmons anc complaint

[] By teaving a copy of the summons aed complaint at the dwelling howse or usual place of abode of the defendant named above with -
person of suitable age and discretion then reside therein

| As the defendantis s carnoration service was effected oy Celvenng a copy of the summons and ceriplaint to the person named
Oelow.

frame Soo Byres (yt ale ite Pete tena A Soometshoe gree fife oF

 

Soper tel worm

 

Otter manner of service (specify)

] Detfenggnt WAS NOT served for the following reason

 

OO =. DEFENDANT 2 __ -
tr Sevec ] Time Seve - féame OF Defendant a

ae 7 fans

By daivenng lo the aofendant named above a copy ci the summons and complaint

By leaviey a copy of the surunons and complannt at the dwelling house or usual pface of stode of the defendan? named above with 2
person of suitable agé and discretion then rasicing therein

AS the defendant 's 2 comporaton, service was effectad by delivering a copy of the summons and complaint io the person named
oslow.

 

 

 

| vame Ava Adress OF Carson iin Whom Copies Left [it corparation. give ENB of G&hae coping ek van)

t
I

Other manner of service :specify)

 

 

 

| Defendant WAS NOF served for the following reason

 

 

 

 

Spice Fee Pasa Signafure OF Deputy Shan Making Reta 7

¥

Bare Recswe2t Name Gr Shentl (yee or paris 7
[Pate Of Sere, 7 7 County Of Aen? a
— —— —_ — _

| Ad! - 10) Side we Rev 4.98

120 B Ach astra Ol ce of the Courts

Case 3:21-cv-00079 Document 1-1 Filed 02/22/21 Page 11 of 27
STATE OF NORTH CAROLINA

| Mecklenburg County

 

 

‘Wame OF Planint
Lauren Smith
| Adniess

 

ee Srafe, Zip
|

VERSUS

 

Name Gf Dafendastjs)
The University of North Carolina at Charlotte and Robert
McFachnie,

To Each OF The Defendant(s} Named Selow:

iName And Addrass G! Defengant ¢
The University of North Carolina at Charlotec

9201 University City Blvd
Charlotle NC 28223

Wanita Ana Adgditss OF Cefendarit 2

 

IMPORTANT! You have been sued! These papers are legal documents, DO NOT throw these papers out!

 

 

} File Ne.

in The General Court Of Justice
[J District [<j Supermoe Court Division

20 CVS 10828

 

 

 

 

CIVIL SUMMONS
X] ALIAS AND PLURIES SUMMONS (ASSESS FEE)

| GS 14-1 Rules 3 and 4
‘Gate Cogina! Sammons issued

 

| Datars} Subsequent Sunmonsies) issued

Robert MeEachnie

efa UNTO

9201 University City Blvd.
| Charlotte, NC 28223

You have to respond within 30 days. You may want to talk with a lawyer about your case as soon as
possibie, and, if needed, speak with someone who reads English and can translate these papers!

JIMPORTANTE! (Se ha entablado un proceso civil en su contra! Estos papeles son documentos legales.

jNOQ TIRE estos papeles!

acerca de su caso y, de Ser necesario, hablar con alguien que lea inglés y que pueda traducir estos

Tiene que contestar a mas tardar en 30 dias. jPuede querer consultar con un abogado lo antes posible

documentos!
A Civil Action Has Been Cammenced Against Youl

You are notified to appear and answer the compfaint of the plaintiff as follows

1 Serve a copy of your written answer to the camplamit upon the plaintiff or olaintf's attorney within tairty (0) days aker you have been
served. You may serve your answar by delivering a copy te the plant or ay marhag it to the plaintiffs ast mown address, and

4. File the original of the watten answer with the Clark af Superior Cour of the county named above

If you fail to answer the complamt tha plaintiff will apply to te Court for the relief cemanaad in the compiaint

 

‘Wame And Address OF Plamnit?s Ateeney tifnane Address Of Pizingél
Julic H. Foshinder
Fosbinder Law Office
#40) Seneca Place
Charlotte NC 2#21¢

 

 

 

 

(J ENDORSEMENT {ASSESS FEE}
Ths Summons was criginally issued on the date indicated
abave and retumed act served Af the request of the plaintiff.
the Emme within which this Summons must be served is
extended sxty (60) days

 

 

 

Date issued | Time
\\"23 ede (Rh YD <u dew
Sigaahire 2 } ; bce
Se
oP teputy esc tI Assistant USS im Crere OF Superios Co
Date Of Endorsement Fime ——
jam psu
Sngnature
| [_] Gepury ase: {|} Assistant CSc [7] ctert OF Superior Opurt

 

 

NOTE TO PARTIES: Many counties have MANDATORY ARBITRATION programs in which most casas where the amount in controversy is 225.000 or
'sss are heard by an achitrator before 2 ide! The parties wilt be notified if this couse fx assigned far mandatary arbivaean and if

5G whal opcedure is to be followed.

AGC -CV-100, Rev. 418
& 20°38 Administrative Office of the Cours

1 Churese j

Case 3:21-cv-00079 Document 1-1 Filed 02/22/21 Page 12 of 27
RETURN OF SERVICE

| cartify thal {hs Summons and a copy of tha complaint were received and served as follows

 

 

 

. DEFENDANT 1
Dare Served Tne Served _ Name Gl Defendant
Claw Clew

L] By delivering to the defendant named above a cooy of the summons and complaint

| By leawng 8 copy of the summons and cemplaint al the dwelling house or usua! place of abode of the defendant named sbove with a
person af suitable age and discretion ten residing therein.
L] As the defendant is a corperation service was elected by delivering a copy of the summons end complaint to the Berson nameo
below.

Nenne And Address Of Parson With Whore Copies Lett (if corporation, give Efe of person cocies tof arth!

 

] Other manner of service (specify)

[J Pefencant WAS NOT served for the following reason.

 

{ DEFENDANT 2

Data Served | Time Served | Name Of Dstendant

Jp |
J

1 [y By delivering ta the defandant named above 2 copy of the summons and complasnt

 

 

 

 

__| By leaving a copy of the summaens and complaint at the dwelling house or usuel place of abode of the defendant named above with a
person cf surtable age and discretion then residing thercin

7] As the defendantts a comporation, service was effected by delivering a copy of the summons and complaint to the person named
below.

 

Mame And Address Of Persen Wisk enoat Contes Lett (# comaraton. qve fin of parsen copies lett wit

~) Other manner of service (specify)

 

 

[“] Defendant WAS NOT served for the following reason:

 

 

 

‘Senice Fee Pail " - Signature Of Deputy Shortt Maing Retum
$
Cate Recaived | Meme OF Shan /ne of ana) 7

ate Uf Retwn | Couny GF Stent

 

 

AOC-OV-100, Side Two, Rev. 4/48
S 20178 Administrative Office of the Courts

Case 3:21-cv-00079 Document 1-1 Filed 02/22/21 Page 13 of 27
 

 

 

"STATE OF NORTH CAROLINA >” 20 CVS 10828

Mecklenburg In The General Court Of Justice
County C7 Distrie! Superior Court Division

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name Gl Sante -
Lauren Smith
| Adtiress CIVIL SUMMONS
b————- -  {& ALIAS AND PLURIES SUMMONS (ASSESS FEE)
City, Stale, Zip
; VERSUS G.S 14-1 Rules 3 av
Nama Of Defendants) Dats Caginat Summons (ssusd
The University of North Carolina at Charlotle and Robert 08/14/2020
| McEachn ie, Osia(s} Subsequent Summansiés} Issued :
69/03/2020
To Each Of The Defendant(s) Named Below:
| Mate And Address OF Defendant 7 Nera And Actress OF Defendant 2
The University of North Carolina System through its Governing Bygl Robert McRachnie
Systen efo UNCC
910 Raleigh Road |} 9201 University City Blvd
| Chapel Hill NC 27514 Charlotte, NC 28223 . : .
IMPORTANT! You have been sued! These papers are legal documents, DO NOT throw these papers out!
You have to respond within 30 days. You may want to talk with a lawyer about your case as soon as
possible, and, if needed, speak with someone who reads English and can translate these papers!

 

{IMPORTANTE! jSe ha entablado un procese civil en su contra! Estos papeles son documentos legales,
JNO TIRE estos papeles!

Tiene que contestar a mas tardar en 30 dias. ;Puede querer consultar con un abogado lo antes posible

acerca de su caso y, de ser necesarlo, hablar con alguien que lea inglés y que pueda traducir estos
documentos!

4 Givil Action Has Been Commenced Against Youl
You ara notfied ta appear and answer the complaint of the olaintiff as follows:

7 Serve a copy of your written answer to the complaint upon the olaintiff or plaintiff's attarmey within thirty (30} days ater you have baer
served. You may serve yaur answer by delivering a copy to the olamtiff or by mailing & to the plaintiffs last known agdress, and

| 2. File the orginal of the written answer with the Clerk of Superior Court of the county named above.
| If you fail to answer the complaint, the plaintiff will apply to the Court for the rebel demanded in the complaint.
Name And Adgress OF Pisinfif's Attomey Gf none, Adareas Gf Plainail Dats issuee Time

Julie H. Fosbinder \\ 3s dod |. > Caw Gate
Fosbinder Law Office  Sigqaiure Aaa
840 Seneca Place |

le 1 . :
Charlotte NC 28210) Ptoemyesc — (C]assistemese cient oF Supennr Gour

 

 

 

 

 

 

 

Dale Of Endorsamen! Tone
[ ] ENDORSEMENT (ASSESS FEE) flaw [-] ex

This Summons was onginally issued on the date indicated Signature : 7

 

 

 

above and returned not served. At the request of the plaintiff.
the time within which this Summons must be served ts -—— : - a

extended sixty (60) days [] deouy os [] 4esmanr OSC [] Clerk Or Superior Court

 

 

NOTE TO PARTIES: Many counties have MANDATORY ARBITRATION programs in which mast cases where the amount in corttroversy is $25,000 or
fess are heard by an arbitrator before a trial The parties ail be noufied f this case is assigned for mandatary arbitration, ang, if
30, wiiel procedure Is {6 be followed.

(Over
AQC-CY 190, Rev 4718
@ 2018 Acinnistrtive Office of the Courts

 

Case 3:21-cv-00079 Document 1-1 Filed 02/22/21 Page 14 of 27
__| RETURNOF SERVICE |

Le

 

 

t certify that this Summons and a copy of the complaint wera received and served as follaws
a 7 DEFENDANT 1
|

—_ Neme OF Defandsnt
Cjam []pw

 

Daie Served —_ Time Served

 

 

 

 

 

L] By cetivering to the defendant named above ¢ copy of the summnans 2nd compiaiat

[] By leaving a copy of the summons and complaint at the dwelling Howse or uswat place of abode of the defendant named above wth a
person of suitable age and discretion then residing theram.

(] As the defendans is a corporation, servite was elected by delivering a copy of the summons and complamnt to the person named
below.

| Mame And Addvess Of Person With Whom Copies Left of corroraton, give tile of parson comes sek with!
|

 

 

 

i_} Other manner cf service (specity)

—_— aa —— _
["] Defendant WAS NOT served for the fatlowing reason:

 

tL DEFENDANT 2
Date Sorved Time Serves 5 | Name Of Defendant
am [_]PM

(1 By detivering to the defendant named above a copy of the summons and complaint.

 

 

 

 

 

 

| _| By leaving a copy of tie summons and complaint at the dwelling house or usual place at abode of the defendant aamed abava with 3
person of suitable age and discretion than residing therein.

[7] As the defendant is a Corporation, service was affected by de'ivering a copy of the summons and compiaint to the person named
below

 

 

 

Name Aad Address Of Pargon Wish Vtiem Cngiss Left fil carpareion give nie of pecson copies feft weld}

 

 

C] Other manner of service (speciy)

 

 

| (j Defendant WAS NOT served for the foltowing reason:

 

 

 

 

 

Service Fee Paid Signature Of Deputy Shea? Making Aatum
$
Date Receiver oO : Name OF Skan@ (type or printh
| Date OF Ratan ~ | Soungy OF Shan? ~ =

AOC-CV-400, Side Two, Rev 418
® 2018 Admutisirative Office of the Courts

 

Case 3:21-cv-00079 Document1-1 Filed 02/22/21 Page 15 of 27
STATE OF NORTH CAROLINA Fr INET GENERAL COURT OF JUSTICF
SUPERIOR COURT DIVISION
MECKLENBURG COUNTY

fad Theo i> 359
LAUREN SMITH, )
IDES,

Plaintiff, - ) CASE NO; 20-CVS-10828

)
VS. ) COMPLAINT

) (Jury Tria] Requested)
THE UNIVERSIFY OF NORTI }
CAROLINA CHARLOTTE, ROBERT )
MICEACHNIE, in bis individual and official j
Capacities, AND THE U NIVERSITY OF )
NORTH CAROLINA SYSTEM, through its )
Governing body, the BOARD OF j
GOVERNORS OF TILE UNIVERSITY OF )
NORTH CAROLINA, )
)
Defendants. )
)

I. INTRODUCTION
COMPLAINT

Vhe Plaintiff. Lauren Smith. complaining of the Defendants. hereby alleges and says the

 

following:
1.
NATURE OF THE ACTION
| This civil action has been commenced by the Plaintiff to reetily. and otherwise

remedy violations of 20 U.S.C. 1681{a) as more fully set forth herein.
2 This is also an action brought under 42 L.5.C, § 1983 (prohibiting persons acting
under the color af law from depriving others of the rights. privileges and immunities secured by

the Constitution), 1o redress the violations of Plaintiff's constitutional rights.

Case 3:21-cv-00079 Document 1-1 Filed 02/22/21 Page 16 of 27
3 This is also an action brought under the North Carolina Constitutian, and under
North Carolina common law. for intentional inlliction of emotional distress.
4, Plaintiff secks compensatory damages, pecuniary damages. injunctive relief, and

such other relief to which she is entitled as a consequence of the acts taken against her by

 

Defendants,
IL.
PARTIES & TURISDICTIONAL STATEMENT
5, Plainuil? | auren Smith is a female citizen and resident of Gaston County, North

Carolina. At most Gimes relevant herein, Ms, Laws was a student al the University of North
Carolina Charlotte (herealter NCC),

G. The Defendant The University of North Carolina Charlotte. is a constituent
institution of the Defendant The University of North Carolina System, The Defendant UNCC is
located in and operates in Mecklenburg County, North Carolina,

7. Detendant The University of North Carotina System is governed by the Board of
Governors of the University of North Carolina, as established by Chapter 116 of the North
Carolina General Statutes.

&. The Board of Governors of The University of North Carolina Sysiem is o bady
politic that is able and capable in law Lo be sued and sue in the courts. ta acquire and sell real estate

and perform related functions, and in general to do all things that can be legally done by a hody

corporate and/or politic,

Y. Collectively the Defendant university entities are referred ta as the University
Defendants,
1). Defendant Robert MeLachnie was and is, upon information and belief. employed

hy the Defendant Universities and works as a professor at UNCC

Bl

Case 3:21-cv-00079 Document 1-1 Filed 02/22/21 Page 17 of 27
II

This Court has jurisdiction over the parties and subject mauer of this Complaint.

Venue is proper in Mecklenburg County.

Lan

Eb,

Wh.
STATEMENT OF FACTS

. Ms. Smith is now 24 years old. Ms. Smith was 21 when the incidents in question

began.
Ms, Smith grew up in Gaston County. North Carolina. and received her high schoal
diplomas from Gastonia’s Forestview High School in 2013. Ms, Smith earned a degree

from UNCC in Religious Studies and graduated in 2018.

Ms. Smith is a very hard-working person She is emploved full time as a server and is

pursuing additional degrees at UNCC, including a Bachelor of Arts in History and a
teaching certificate, She anticipates completing her histery degree and obtaining her

leaching certificate by 2022.

Ms, Snuith enrolled ina UNCC Ancient Christianities class for spring semester. 2017,
It is there that she met Defendant Robert Mel/achnie. Upon information and belief.

Delendant Mckachnte has been employed by LNCC for approximately ien years.

Within a lew weeks of the commencement of the class. in the spring of 2017. Ms, Smith
was encouraged by Fellow students to participate in gatherings Mr. McFachnie hosted in
his office between classes. Vir. McEachnie held court in these office gatherings. which
sometime lasted for hours. [le told the assembled group of his academic
accomplishments. including a book whieh he had written and said was being released at

that Gime, Mr. McFachnie as charming and enyaging in these early mectinus The

hod

Case 3:21-cv-00079 Document 1-1 Filed 02/22/21 Page 18 of 27
|

|

ho

8.

yy

students were attracted to his energy and enthusiasm.

In the office yatherings. Defendant Robert MeEachnie encouraged the students to
disclose very personal and private details of their lives. in part by sharing details of his
own illness with them.

Al one office session. when other students were present. Mr. Mcliachnie questioned
Ms. Smith about a doctor's appointment, and later gleaned information from her about
her medical conditions.

From the ime he met her, Mr. MeLachnie groomed Ms. Smith for a sexual relationship
with him. Mr. MeEachnie encouraged Ms. Smith to speak frankly with him about her
thoughts and ideas and her personal life. She shared with him intimate details of her fife.
Mr. Mcfachnic complimented her, while af the same time bragging about his academic
accomplishments so that she would hold him in high regard. le tote her to gO Lo
graduate school, and that he would help her apply and write a letter of recommendation

for her.

in or about late April 2017. Mr. McEachnie began to invite Ms. Smith to come to his
alfice alone, In these closed door sessions in Mr, McEachnie's ollice he confided in
Ms. Smith additional details of his personal life, his marital situation and his sexual
habits and propensities.

Ms. Smith and Mr. MeEachnie began to communicate through social media using false
usernames created by Mr. Mekachnie, and twitter and text messages with false
identifiers.

Begining a tew weeks aller the commencement of the office meetings. Mr,

MeFachnie invited Ms. Smith and another female student to his home for dinners at

Case 3:21-cv-00079 Document 1-1 Filed 02/22/21 Page 19 of 27
2h,

ta
~

whieh his wife and children were present.

3. Mr. McFachnie pursued Ms, Smith. inviting her.to come to his house when his tumily

was ouLoFtown, He called Ms. Smith late at night, and told her everything would work
itself out, and they would be together,

Upon information and belief, another student of Mr. McEachnie, AW. was subjected to
sexual overiures and inappropriate touching by Mr, McEachnie while on the Israel study
abroad trip in the summer of 2017 Ms. AW was in a yery vulnerable position, having
serious medical conditions, Ms. AW states that she rejected Mr. McLachnie’s overtures
and that his response was to threaten her ability to get into graduate school if she told

ariyone,

. This information regarding Ms. Weiss became knawn to Ms. Smith only after she ended

the relationship with Mr. MeLachnic. Upon information and belief, Ms. Weiss
reported Mr. McFachnie’s scaual overtures and actions to the University by reporting
him to his Deparunent Chair in carly July 2017. No corrective action against Mr
MeFachnic was taken in response ia Ms, Weiss’ complaint.

The UNCC investigative report crealed in response to Ms. Smith's complaint reveals
that Ms. Weiss’ allegations were not even given a cursory investigation in 2017. and
would apparently have been permanently hidden had Ms. Smith not come forward with
her own complaint in 20178 The department chair stated that he failed to take action
in response to the AW complaint because he had misunderstood his obligations under

the applicable L.niversity policy,

Ms. Smith applied ta the NCC sponsored Mt, Zion summer study abroad program,

beld in Jerusalem in the summer of 2017) Mr. McFachnie cncouraged Ms. Smith ta

ft

Case 3:21-cv-00079 Documenti1-1 Filed 02/22/21 Page 20 of 27
participate in this program, a program for which he was responsible,

As a part of her application for the study abroad program. Ms, Smith completed a
medical form which disclosed her medical conditions, and medications. Upon
information and belief, Mr. MeLiachnie had access to this medical form

In Israel, Mr, McEuchnie’s altentions toward Ms. Smith increased siynificantly ile
communicated with her by text, twitter and Whatsapp. These private communications
took place on a daily basis, many times multiple times per dav. As a mater of the nature
of the study program Ms. Smith also worked with Mr. MeLachnie on a daily basis.
under the rugged conditions and high temperatures the dig required. Mr McLachnie

and Ms. Smith used false namics on each of their social media platforms.

. Afler arriving in Israel. Mr. MeLachnie began a sexual relationship with Ms. Smith.
He abused his position as a leacher in order to have a sexual relationship with Ms,
Smith. Mr. MeGachnie made promises w Ms. Smith of both a very personal and a
professional nature, took advantage of her serious medical conditions. and exhorted
great control over her
Mr. McLachnie urged Ms, Smith and another female student to extend their stay even
alter (he official summer study program ended. Ms, Smith assented. She left to meet

Mr. McEachnie in Lurkey where they stayed for a short time.

32. The two then travelled to London together where the relationship continued,

> During this time. Mr. McFachnie became even more open with Ms. Smith, disclosing
student grades and detailed assessments of student academic work. Mr. Mcfiachnic

violated the FF RPA by these discussions and disclosures,

Case 3:21-cv-00079 Document 1-1 Filed 02/22/21 Page 21 of 27
‘al
an

7

40.

41,

_ Mr. MeLachnie also interfered with Ms. Smith's educauon aller their return trem the

Israel and London trip.
In the fall of 2017, Mr. MeEachnie told Ms. Smith to drop two classes she had signed
up for because he was teaching them, He indicated that in order Jor them to continue

their relationship she would have lu drop the two classes. and she cid.

From the beginning of their imeraclions, Mr. McEachnie manipulated Ms. Smith im

many ways. He made numerous false statements to her about his intentions. and tovk
advantage of her serious psychological conditions which made her unusually vulnerable
to his actions, — He showed other student's papers. inplying that he could do the same
wath her private information.

Mis. Smith was severely damaged. by Mr. McEachnic.and sought additiona!
psychological help after her return to the United States in the fall of 2017. Eventually.

Mls. Sotith terminated the relationship with Mr. McLachnie in or about November 2017,

. Ending the relationship did not terminate the pain caused by it and the psychological

harm. That psychological harm continues to be a factor in Ms. Smith's life.

in 2019, Ms, Smith reported Mr. McLachnie’s misconduct and some details of their
relationship lo the Department Chair.

An investigation of Ms. Smith's complaint was performed.

Although Mr. McLachnie acknowledged lying about material facts to his students on the
Israel] trip. misrepresenting his relationship with Ms. Smith, and engaging in a sexual
relationship with a subordinate and vulnerable student while overseas, his employment
was not terminated = The final report of the investigation fails to fully address certain

critical allegations, including AW’s allegations of unwanted physical touching by Mr.
~~ es Pp i. -

Case 3:21-cv-00079 Document1-1 Filed 02/22/21 Page 22 of 27
MeEachnie.

42. The final report of the investigation fails to provide lor adequate corrective and remedial
actions to address Mr. McEachnie’s misconduct.

43.Mr McEachnie violated UP 101. 3 entitled “Relationships between Students and
lavulty Members or other University Employees” by having an “amorous relationship”
with a student who he was teaching and supervising in the Ancient Christianities class.
and during the summer siudy program.

IV. LEGAL CLAIMS
FIRST CAUSE OF ACTION

(Violation of Title IX. 20 ©.8.C. 1681 (a)

44. Plamulf re-alleges and incorporates by reference the allegations in the preceding
paragraphs as if set forth herein.

45. Atall material times. upon information and belief, the defendant Universities were
receiving federal funding as contemplated by Tithe IX. 20 U.S.C. 1681, etseq,

46. The sex based harassment and conduct alleged in the foregoing paragraphs was so
server, pervasive and objectively oflensive that it deprived PlaintilY of her access to educational
opportunities or benefits provided by the University Defendants.

47. The Defendants deprived Plaintiff of educational benetits and created a hastile work
environment in violation af ‘Title IX. because Plaintiff was a member of a protected class as a
female. she was subjected to sexual harassment and sexual misconduct. that harassment and
misconduct took place because of her gender, female. and she was subjected ta a hostile
environment by the Defendants lailure to properly and adequately address the actions camplaingd

ar,

Case 3:21-cv-00079 Document 1-1 Filed 02/22/21 Page 23 of 27
48° Che Defendants’ failures to properly and adequately and promptly address the conduct
of the Defendant McLiachnic resulted in Plaintiff, because of her gender. being excluded from
participation in, being denied the beneiiis of and being subjected to discrinvination in the
Detendanis’ education programs.

49. Defendants fared ta take immediate. appropriate and effective remedial sleps to
resolve the complaints of Plaintiff's fellow student and of Plaintiff. and instead acted with
deliberate indifference to plaintiff and her ce-students. Defendants engaged in a patlem and
practice of Tatling to address adequately the sexual harassment and sexual misconduct allegations
of students. This policy had a disparate impact on female students and resulted in disparate
treatment of female students.

30. Plaintiff has sulfered emotional distress and damage. and has lost tuition dollars as a
resull of the Defendants’ conduct. including their deliberate indifference to her rights under Title
IX.

SECOND CAUSE OF ACTION
( Violation of 42 U.S.C. 1983)

31 Plainnft re-alleges and incorporates by reference the allegations contained in the
Preceding Paragraphs of this Amended Complaint.

32. Under the Fourteenth Amendment, Plaintiff is due equal rights under the taw.
including the right to personal security and inlegrity

a3 The University Delendants had or have unconstitutional practices, customs or
palicies of tailing to adequately investigate and respond to complaints of sexual misconduct by

professors, and failing to adequately train personnel with respect to reporting and investigating

Case 3:21-cv-00079 Document 1-1 Filed 02/22/21 Page 24 of 27
complaints of sexual miseonduet by professors. This has had a disparate impact on female students
and resulted in disparate treatment of female students.

34, As a direct and proximate result of the discriminatory acts of the Defendant.
Plainut? has sustained damayes in the form of emotional distress, including. but nat limited to
humiliation. sleeplessness, anxiety and depression. Accordingly. Plaintiff is entitled 10
compensatory damages in amounts lo be proven at trial.

THIRD CAUSE OF ACTION
(Intentional Infliction of Emotional Distress)

S| Plaintiff re-alleges and incorporates by reference (he allegations contained in the
Preceding Paragraphs of this Complaint

ae Plaintiff was subjected ta canduct which was both extreme and oulrageous by
Delendant MeEachnie and the University Defendants.

33. The extreme conduct included acts which were intolerable in a civilized society,
The avis were atrocious and went beyond the bounds of decency. North Carolina courts have
repeatedly concluded that a pattern of sexually inappropriate workplace behavior may constitute
extreme and outrageous conduct, Such conduct occurred here.

S4. 0 As a direct and proximate result of the extreme and outrageous acts of the
Detendant. Plaintitf has sustained severe emotional distress, including. anxiety and depression.
Asa direct and proximate result of the cxireme and outragcous acts of the Defendant, Plaintill has
sustained damages in the form of emotional distress. including. but not limited tw humiliation,
sleeplessness, anxiety and depression. Accordingly. Plaintiff is entitled to compensatory damapes
in amounts to be proven at trial.

a4. The actions of Defendant MeFachnie were taken with the intent to CHUse, 0!

iQ

Case 3:21-cv-00079 Document 1-1 Filed 02/22/21 Page 25 of 27
reckless disregard for the causing of severe emotional distress upon Plaintiff. Plamuff is entinted
fo receive punitive damages for these actions.
Vv.
PRAYER FOR RELIEF
WHERFFORE. Plaintit? prays the Court to enter an Order:
(A) Permanently enjoining Defendants fram engaging in discriminatory practices;
(Bi Awarding Plaintiff monetary damages in the form of tuition. in amounts to be proved at
trial:
(C) Awarding Plaintiff compensatory damages for emotional distress, anxiety, depression and
humiliation:
(Dj) Awarding Plaintiff her reasonable attorneys’ fees and costs incurred in connection with
this action:
(FE) Granting Plaintiff such further and different relief as the Court deems hecessary and proper
under the circumstanees of this case,

IV.
JURY TRIAL DEMANDED

Plaintif¥ demands a jury trial regarding the matters alleged hercin
‘This the 3rd day of September, 2030.

j i

Ae ‘ ae

My 2

Julie H. Fosbinder

Attorney for Plaintiff

N.C. State Bar No. 19400
FOSBINDER LAW OFFICE
840 Sencea Place

Charlotte, North Carolina 28210
‘Telephone: (704) 560-8600
Email: jhanfos2‘@ymail.com

Case 3:21-cv-00079 Document 1-1 Filed 02/22/21 Page 26 of 27
STATE OF NORTH CAROLINA IN THE GENERAL COURT OF JUSTICE

 

 

=. .4s.., SUPERIOR COURT DIVISION
COUNTY OF MECKLENBURG: FILED: 20-CVS-10828
LAUREN SMITH, UU FEB 22 A 5%
Plaintiff, HEOKUENGURG OG: Cate
v. BY ACCEPTANCE OF SERVICE

 

THE UNIVERSITY OF NORTH CAROLINA
CHARLOTTE, ROBERT MCEACHNIEE, in his
individual and official capacities, and THE
UNIVERSITY OF NORTH CAROLINA
SYSTEM, through its governing body, the
BOARD OF GOVERNORS OF THE
UNIVERSITY OF NORTH CAROLINA,

Defendants.

 

 

The undersigned counsel for Defendant Robert McEachnie (“Defendant”) hereby
acknowledges receipt and accepts service of the Civil Summons and Complaint, filed on
September 3, 2020, in this matter, pursuant to North Carolina Rule of Civil Procedure 4(j5).

By my signature below, | acknowledge due and legal service on Defendant without waiving

any claims or defenses except as to the sufficiency of process and the service thereof pursuant to

oe

Marc E. Gustafson, N.C. State Bar No. 34429
Bell, Davis & Pitt, P.A.

227 W. Trade Street, Suite 1800

Charlotte, NC 28202

Telephone: (704) 227-0400

Email: mgustafson@belldavispitt.com
Attorneys for Defendant Robert McEachnie

Civil Rule 12(b).

This the 19th day of February, 2021.

 

 

 
